Citation Nr: 0632024	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty during the Vietnam Era from 
August 1969 to July 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

A compensation and pension (C&P) examination for ear disease 
was given to the veteran in October 2003.  The examining VA 
physician noted that for the past 3 to 5 years, the veteran 
had complained of bilateral, constant tinnitus, which had 
become progressively worse and which currently was very 
bothersome and at times kept him awake at night.  Relying on 
the lack of evidence of inservice tinnitus, the normal 
audiometric thresholds at separation from service, and the 
onset of tinnitus many years after service, the examiner 
concluded that it was less likely than not that the veteran's 
current tinnitus is related to military noise exposure or 
acoustic trauma.  

In his notice of disagreement and his substantive appeal, the 
veteran asserts that the VA physician misunderstood the 
veteran's history of tinnitus.  He claims that his current 
tinnitus disorder did not begin 3 to 5 years ago, but rather 
became worse then.  He also asserts that the physician did 
not consider whether any head trauma during his February 1970 
helicopter crash could have contributed to his tinnitus.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
evidence of persistent or recurrent symptoms of a disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The record (1) 
contains this combat veteran's statements as to falling 
unconscious at the time of his helicopter crash and the 
existence of tinnitus for many years; (2) establishes through 
service records that he was exposed to military noise during 
service and that he was injured in a helicopter crash in 
February 1970; and (3) reveals medical information submitted 
by the veteran that associates tinnitus with exposure to 
noise as well as head trauma.  

In light of the foregoing, the Board finds that fundamental 
fairness to the veteran warrants an additional C&P 
examination specifically designed to elicit a more 
comprehensive medical history from the veteran about the 
onset and the nature of his tinnitus and to elicit an opinion 
on etiology, or medical causation, as to the claimed 
tinnitus.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Finally, notice of what evidence is needed with respect to 
the disability rating criteria and effective date for service 
connection for a tinnitus disability pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was not given.  The 
veteran must be notified of the evidence that is necessary to 
substantiate his claim.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center in Washington, DC, for the following 
action:

1. Send the veteran notice that complies 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
including information specified in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Assist the veteran in obtaining 
evidence to support his claim by asking 
him to identify all medical treatment 
records that contain a reference to his 
tinnitus disorder and seeking whatever 
records are identified by the veteran.  
Associate any evidence obtained with the 
claims folder.  

3.  Thereafter, schedule the veteran for 
an appropriate examination.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  The examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(that is, whether there is at least a 
50 percent probability) that any diagnosed 
tinnitus is related to:  (a) acoustical 
trauma during service; and/or (b) head 
trauma during service.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



